Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 24-27 are is directed to an invention that is independent or distinct from the invention originally claimed they it call for embodiments that are separate in structure from the previously recited species. 
With respect to claim 24, the shape of the weight with corners or projections is a separate species.  Claim 25 call for the cover to have a slit with a weight engaging portion is a separately embodied structure not previously recited. Similarly, with respect to claim 26 and 27, the combination of a first and second hinge with a third middle attaching member and a tapering slide groove is a species not previously recited.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-27 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Should allowable subject matter be identified in one of the generic base claims, rejoined can be requested or may be done at the time of any allowance. 
Claim Rejections - 35 USC § 112
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in the previous office action;
“The claims extensively rely on functional language in an attempt to define the disclosed invention. While it is well recognized In re Schreiber, 128 F.3d 1473, 1478, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” However, the freedom to do such is not unlimited where it brings ambiguity to the claim or extends the scope of the claim beyond that of the specification and which applicant is intended. Depending on the context of the recitation, such functional recitations can be treated a means plus function applying Williamson v. Citrix Online, LLC or be considered indefinite where the ambiguity exists.  In other context, functional claiming may be found appropriate where it can be used to clearly limit other positively recited structure by some functional relationship to other elements or its use.  For example in In re Schreiber the size of the opening at the reduced end of the dispensing top was sized to meet the function that “allows several kernels of popped popcorn to pass through at the same time” and “only a few kernels at a shake of a package”.  
In Ex Parte Miyazaki (Nov. 19, 2008), the issue was whether the claim recitation "a sheet feeding area operable to feed" is a purely functional recitation with no limitation of structure. An Ex Parte Miyazaki, an expanded five-member panel of the Board declared that “purely functional” claim language does not comply with the patent statute but only appeared to discuss such in the context of 35 U.S.C. § 112, first paragraph, on the basis for the rejection was lack of enablement—i.e., the scope of the claim was insufficiently enabled.
The PTAB found that the recitation of a "sheet feeding area" does not recite sufficient structure to define what is being claimed by this element. As such, the claim element "sheet feeding area operable to feed" is a purely functional recitation in that there is no structure presented in the claim element itself, and the PTAB is not required to import structure from the specification into the claim under 35 U.S.C. § 112, sixth paragraph. In this case addressing this type of claim drafting, Halliburton was relied upon where SCOTUS held invalid an apparatus claim on the ground that it used a "means-plus-function" term which was purely functional. More generally, Halliburton proscribed purely functional claiming by prohibiting a patentee from using "broad functional claims" to "obtain greater coverage by failing to describe his invention than by describing it as the statute commands." Halliburton, 329 U.S. at 12-13. The claims were not limited by the application of 35 U.S.C. § 112, sixth paragraph, and did not contain any additional recitation of structure. Accordingly, the PTAB decided that these claims are unpatentable under 35 U.S.C. § 112, first paragraph, for lack of an enabling disclosure commensurate with the scope of the claims.  Similarly here with respect to claim 3. and several instances to follow, means plus function does not appear to be invoked and the function does not contain any additional structure to limit the scope of the claim to the disclosed invention or inventive concept. Ex Parte Rodriguez, held that “configuration generator configured to generate,” a “system builder configured to build,” and a “simulation verification environment configured to verify” were purely functional recitations involving no known structures, and the claims were unpatentable following Miyazaki, purely “functional” claiming without any recitation of specific structure. According to the Board, “Appellants’ claim recites no meaningful structure. Instead, the scope of the functional claim language of claim 1 is so broad and sweeping that it includes all structures or means that can perform the function.”	
In claims 1 and 23, the structures and relationships of the elements that would allow a cover to apply “a pressing force to the weight” are not clear.  On one hand one can interpret such to be merely descriptive of the use and function of the cover.  On another such could impose a structural relationship meaning that the cover is in some way in contact with the weight or that there are some structural features of the cover or the weight that would enable such a function.  Then again such a relationship could also occur where there exists some intermediate element activated by the cover that would exert a force on the weight. Arguably applicant’s own element 152 in his fig. 3 embodiment may or may not be include in the scope of claim 3 where it is not the cover that applies a pressing force to the weight. Instead it is element 152 that is literally applying the force. Based on such ambiguity, the language of the claims needs to be found indefinite.  
Turning now to claim 3, functional recitations with respect to a “groove” and a “shape” are recited.  However, such does not clearly further limit any particular structure of any of the elements.  In the first case of the groove, such is structural by its ordinary definition and means plus function is not presumed by the subsequent recitation of function.  However, it does imply that the groove must have some structural capability between the groove and weight to enable sliding and any boundaries of such structure is left open and not defined by the claim.  In this case, the claim contemplates any and all structures to render sliding capable between the elements which goes beyond the few examples offered by the disclosed embodiments.  To that extent the claim would be found indefinite.  Alternatively, the function that the weight can “slide thereon” can be considered most broadly descriptive of intended use and really have no limiting effect on the claim at all.  Based on the alternative interpretation as to how the recitations of function affect the scope of the claim, it is to be found indefinite base on the ambiguity. 
The limits of a patent must be known for the protection of the patentee, the future encouragement of others to advance the art and the assurance of what applicant has ultimately dedicated to the art.  “[D]uring prosecution before the USPTO, a higher standard of clarity is required because Appellants still have the opportunity to amend the claims.” Ex parte Paul J. Doczy, Charles A. Sellers, Dustin L. Hoffman, and Walter J. Rankin 2014 Pat. App. LEXIS 3182, 7 (Pat. App. 2014). Before the PTO, the primary inquiry is whether the language used in the claims leaves room for ambiguity or whether the boundaries are clear and precise. The Federal Circuit has arguably instituted a lower bar for definiteness than the USPTO where applicant has the opportunity to work to clarify any indefiniteness by amendment or response on the record.  Before the Office, purely functional claiming should always be scrutinized for ambiguity as the question as to whether or not the claim should cover structures never contemplated or ones that address different problems and that inadvertently may additionally perform the same claimed functions. The examiner notes functional language can be used without issue where it is difficult to claim a structure in any other way or such that it merely qualifies or clarifies previous positively recited structure.  However, inappropriate uses of functional language often arise when done so only in the apparent attempt to not be bound by any particular structure when attempting to claim an invention.  This practice was address in Williamson v. Citrix Online, LLC. Here applicant’s invention, or inventive concept appears directed to a movable weight that is place in groove the is secured only by the forces of a fastened cover. Applicant drafting of the claims attempts to use function in many case to avoid being limited to any particular structure. Rejection of the functional term is based largely on the use of overly broad functional claiming that attempts to foreclose on any possible way of accomplishing this concept that would have the effect of preventing innovation in the future. The broad scope of functional limitations is why the patent statute requires disclosing a corresponding structure in the patent’s specification. Functional claiming is no longer restricted to instance where the structure may have been difficult to recite in any other way.  Today it is exploited by applicants by powerful incentives to inject ambiguity into their claims.   In doing so, the specific structures that perform the recited function is left open to interpretation instead of being explicitly recited in the claim.  While the specification may show specific structures that can carry out the function, such does not help determine the scope of the claim and the extent applicant is seeking to exclude others from practicing his invention.  Where one would argue that he is limited to the structures disclosed and contemplated, applicant on the other hand would later argue that he is entitled to any and all new structures, even those he never contemplated that are covered by the broader scope of claim granted by the functional recitations.  Instead, applicant is entitled only to the structures contemplated at the time of the invention and not newly discovered and non-obvious ways of doing the same thing in the future.  Merely giving embodiments of examples of how an inventive concept could be carried out does not necessarily entitle applicant to exclude every possible way of doing such. While applicant’s concerns to protect his invention by broad coverage is always recognized, the standards applied to a claimed invention by the courts with respect to obviousness and doctrine of equivalents offer fair protection without the problems of later trying to determine the true scope of an otherwise ambiguous claim.   
In claim 3, the recitation in general that the cavity “forms a slide groove” is not clear.  In one context such implies a process of forming another element in addition to itself.  From another it could be merely he recitation of another separate element or another elemental part of the cavity or that forming a “slide groove” is merely descriptive of function of the cavity. The relationship is not clear from the language of the claim how the cavity and slide groove are related.  Further the function that “allows the weight to slide thereon” is not clear if such is directed to a particular structure that gives the groove such a functional capability or if such is merely descriptive of the purpose the purpose of the groove. Lastly, a “shape” that allows the weight to slide thereon is considered to invoke means plus function interpretation limiting the claim to the corresponding structure in the specification. A mere shape has no structure and is an equivalent nonce term for a “shape means”.  Since whether or not means plus function is not clear the scope of the claim is not clear and such is indefinite. Additionally.
Claim 3 as constructed also requires one to resort to much speculation as to the relationship of the elements in the claim noting that if the weight is “attached to the cavity” and “movable in the cavity” (as recited in claim 1), must the slide groove also be in the cavity if the weight is to move upon it? There does appear to be structures and combinations where the slide groove may be outside the cavity and yet a portion of the weight may still be in the cavity and the abutment portion can still slide along the slide portion as recited in the claim.  As such, the claim is further considered indefinite as one cannot clearly determine the structural relationship of the elements with respect to each other.  
	In claim 5, a shape that is not “along the shape of the slide portion” is not clear.  Does such mean that the shapes are not the same or that such are merely not in contact with one another?  One cannot determine if such is used in the context of the elements in proximity to one another or meaning that the shapes are similar or complementary. 
	The structure of claim 7 is not clear since the effect of the force of gravity on the weight with respect to the cavity will also depend on the orientation of the club.  Even one presuming the intent of the club being oriented with the cavity opening downwardly, the claim is misdecriptive as the weight is clearly “not attached to the cavity” as recited in claim 1.  Instead it would appear more accurate that such is merely resting in the cavity at best.  Hence the structure between the weight and the cavity by the functional recitations is open to many interpretations rendering the scope of the claim unclear. If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under  § 112,   ¶ 2.   Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel). “Where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, the examiner should reject the claim as indefinite under 35 U.S.C. ¶ 112, second paragraph, and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable.”
	In claims 9 and 21, the scope and structure that makes up a “cover engaging shape” and “weight engaging shape” is not clear. From one interpretation, a means plus function interpretation can be presumed where a “shape for engaging the cover” and “shape for engaging the weight” is consider being recited. In other interpretations the limits on the claim, if any, cannot be determined as any shape of either element where the two elements may touch, overlap or maybe surround each other could be contemplated.  Here “engages” may or may not mean that the elements are touching.  Most broadly by definition the elements just need to be involved in some way.
	As to claim 10, something that is “visually recognized” is subjective and can depend on many variables such as viewing perspective, arrangement of structural elements or even knowledge.  One does not know what a weight may look like would not have the capability to visually recognize it.  As such, no clear structure can be determined from the claim.  Where such could mean that the cover is transparent, not closed completely or has an opening, such all amount to alternative plausible meanings rendering the scope of the claim unclear. 
	The construction of claim 14, similar to claim 9, is not clear in scope where the structure that makes up a “cover engaging portion” and “weight engaging portion” is not clear. From one interpretation, a means plus function interpretation can be presumed where a “portion for engaging the cover” and “portion for engaging the weight” is consider being recited. In other interpretations the limits on the claim, if any, cannot be determined as any portion of either element where the two elements may touch, overlap or maybe surround each other could be contemplated. Claim 14 calls for the weight to be attached to the cover so as to not be separated apart from the cover.  Here such can merely be intended use where in a closed state the cover and weight can be described as inseparably attached.  To the extent that there must be some separate third structure that attached the cover to the weight, one must speculate.  Here such the use of such functional recitation provide no clear limits as to the nature of the structure that would be responsible for such a functional relationship.
	Similar to claims 9 and 14, claim 15 appears to invoke a shape as a nonce term limited only be a functional ability for it to slide in a first and second posture.  Most broadly, such a function would occur in the applied art when the club is inverted and the as a result also turns upside down the weight from a first posture to a second posture.  Alternative, to the apparent intent of the functional recitation which would in some way enable the weight to be flipped over and reversed in orientation with respect to the cavity.  Such would imply some sort of symmetry to the weight or similar features on  when the weight is turned upside down from one posture to another. Such ambiguity renders the claim indefinite. 
Claim 16 most broadly recites the intended results of the function of changing the weight posture.  Such a function or result does not amount to any clear structure.  While such a result may be in the shape of the weight, it could also be in its composition as well as how the weight may interact with other elements in a first or second posture.”

In claim 1 as amended, the “cover attaching member” appears to be reciting means plus function where the term member is generic devoid of any structure.  Since the term means is not explicitly used, the scope of the claim is not clear. The claim should add structure to preclude means plus function interpretation of include the word means so the intended scope of the claims is clear. For the purposes of this office action, the claim is interpreted as means plus function with the fasteners 314 and second attaching member structured as shown in fig. 25. 
Newly presented claim 14 is unclear in scope as it appears to present several mixed embodiments in a single claim. Originally presented claim 14 calls for an engaging portion that includes shape such as 184.  Now as amended it appears to mix several other species to include a sandwich structure such as that embodied in fig. 13 as well as a slit and a weight projection such as that in fig. 19. Such species are of separate structure and design. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6, 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 most broadly recites the intent or operation between the weight and cavity. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Where claim 6 fails to provide any additional positive structure of the functional recitation fail to amount to any further clear structure, they further fail to further limit the claimed subject matter. 
Similarly, claim 8 merely describes the functional operation of the device and fails to provide any positive structure to further limit the claimed invention. 
Claim 16 most broadly recites the intended results of the function of changing the weight posture.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-12, 14 and 17-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi 10,695,628.
 	As to claims1, 8 and 23, Yi shows a club head body 106  that includes a cavity 702; a weight 704 that is detachably attached to the cavity; and a cover 706 that is attached to the head body so as to be opened and closed, and that covers at least a part of the cavity when the cover is in a closed state, wherein the weight is attached to the cavity in a state where the weight is slidingly (col. 5, ln. 56) movable in the cavity, and in the closed state, the cover applies a pressing force to the weight to secure it in place (col. 5, ln. 43).  
 	As to claim 2, the weight is considered to have an abutment portion 716, the cavity includes a slide portion 714 that abuts on the abutment portion, and in the slide movement of the weight, the abutment portion slides on the slide portion.  
The cavity 702 can be described as a slide groove slide groove as called for by claim 3 and the weight is considered to have a shape that allows the weight to slidingly move on the slide groove.  
Claim 4 is considered met where each side wall of the abutment portion 716 is considered a first abutment portion and a second abutment portion respectively and  the slide portion 714 has first slide portion on one side that abuts on the first abutment portion and a second slide on the other side portion that abuts on the second abutment portion, the first abutment portion is a first side surface of the weight, the second abutment portion is a second side surface of the weight, the first slide portion is a first side surface of the slide groove, and the second slide portion is a second side surface of the slide groove.  
Claim 5 is considered shown where the abutment portion is larger and does not have a shape that is along the shape of the smaller slide portion and the abutment portion is brought into contact with the slide portion at more positions when the weight is located at any position within a movable range of the slide movement.  
Functionally claim 6 is considered met where during the slide movement, the weight is brought into contact with the cavity, and the contact between the weight and the cavity is achieved only by contact between the abutment portion and the slide portion as shown in fig. 19.  
Claim 7 is considered shown where such a function is considered an inherent capability of Yi when the cover is opened and the club head is inverted. 
The cover engaging shape called for by claims 9, 14, 21 and 22 is considered shown in fig. 11. 
Claims 10-12 are considered shown in fig. 19 at 704. 
 	As to claim 17, Yi discloses that an elastomeric material 416 can be included with the weight 17 and considered to be at a position at which a contact pressure increased by the pressing force is applied.  
 	As to claims 18-20, Yi shows the cover fixed by a screw at one end and rotatable about what can be described as a hinge 148. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi 10,695,628 in view of Yi et al. 2021/0128994 as set forth in the previous office action. 
While Yi ‘628 does not appear to discuss a transparent cover embodiment, ‘994 teaches at [0167] using transparent material in such a cover so that the weight position can be visible.  To have made the cover of ‘628 transparent would have been obvious in order to be able to determine the weight position without removing the cover.  
 	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yi 10,695,628 in view of Stokke et al. 11,020,637. 
Most broadly claim 15 only requires the weight be slidable in a second posture when it is turn upside down without any further limitational context.  Most broadly, such a function would occur in the applied art when the club is inverted and the as a result also turns upside down the weight from a first posture to a second posture.  Alternative, to the apparent intent of the functional recitation which would in some way enable the weight to be flipped over and reversed in orientation with respect to the cavity, Stokke teaches to configure the weights such that they can be position in various configurations (col. 19, ln 2). To have configured the weight of Yi to be reversible such that it could be removed and flipped to an opposite position would have been obvious in order to allow more adjustability of the weight in the club and a change in the position of the center of gravity as called for by claim 16. 
Conclusion
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive..
Rejections Under 35 USC 112 
With respect to the functional language of claim 1, applicant only argues that such as been “addressed by the changes made to the claims as noted above.” The examiner does not agree.  Instead adding to the functional recitation that the force can be applied “directly or indirectly” further exacerbates the issue.  Here one cannot determine which structures are contemplated and is open to many different interpretations.  Apparently, a cover pressing on the weight via a spring would possibly meet the limitations of the claim.  It would depend on how one subjectively interpreted the cover as being in direct or indirect contact via a spring.  In the instant case the functional statement suggests more than just a contacting relationship between the cover and the weight, it suggest some structure between them that is capable of exerting a force and is intended to attempt to cover any and all such structures capable of performing that function.  To this extent the ground for rejection remains and as not been overcome. 
 Yet, no such structure is disclosed.  Alternatively, any type of contact with the weight by the cover would require a “force”
With respect to claims 3, 7, 9, 10 and 21, applicant merely asserts that the claim complies with definiteness requirements without addressing the issues in the rejection of showing how such is in error.  As such , the grounds for rejection remains. 
Claims 5, 7, and 14-16 have not been address and it remains rejected as set forth in the grounds for rejection. 
With respect to claims 6, 8 and 16 being rejected under 35 USC 112(d) for failing to further limit the structure of any previously recited element or combination, applicant merely responds that they recite sufficient structure and function without showing how the grounds for rejection is in error. As such, it remains as set forth in the previous office action. 
Application No.: 17/192,158 Docket No.: 6845-0165PUS1 Page 9 of 11Rejections Under 35 USC 102/103 
Application No.: 17/192,158 Docket No.: 6845-0165PUS1 	Page 10 of 11With respect to Yi '628, applicant argues the he fails to disclose or suggest the combination of features such as the hinge recited in claim 20. He does not argues how any of the grounds for rejection with respect to claim 1 is in error.  As such, that portion of the rejection remains.  He further does not state what structures are required by a “hinge”.  By plain an ordinary definition, such structure must in it broadest sense only be, “a movable joint or mechanism”.  Since the combination of 148 of Yi is considered a movable joint, it is considered to be a hinge and the claims fail to positively distinguish over the applied art. 
Claim 9, as well as claims 21 and 22, recite shape qualified by the broad function of engaging in a plurality of positions. Essentially any shape, including a flat surface is a shape that can engage a flat surface on the weight at a plurality of positions in a path.  As such were the shapes of  Yi have shapes allowing for engagement, they are considered to meet the broad recitations of the claim.  Applicant’s attention drawn to Yi’s FIG. 11, ignores his fig. where the weight 204 is in direct engagement with the cover 220 and shaped such that it engages in a plurality of positions.
 	Claim 12 gives no limitation as to how and were any such window portion is located. It merely recites a function that such must allow for visual recognition of the weight. In fig. 7 of Yi to the right of reference arrow to 202 there is an open portion that can be considered a window where one can clearly perform the function of having a visual recognition of the weight.  As such, the limitations of the claim fail to distinguish over the art. 
Regarding claim 13, applicant argues in error that the effective filing date of the disclosure of Yi '994 is December 15, 2020. In contrast, ‘994 has priority back to 4/18/2019 prior to the present application effective filing date of March 24, 2020 and is considered to be prior art.  As such, the grounds for rejection remains. 
 	With respect to claims 15 and 16, applicant as attempted to limit the broadest interpretation of the rejection by amending the claim to recite “with respect to the cavity”.  However, this limitation remains broad in that the relationship between the weight and the cavity is not recited with any other specificity other than that it is in some way attached to the cavity.  Here we don’t know if the weight is removed and reattached with an opposite face now attached to the cavity or if such is simply rotated in some way such that it is “turned upside down”.  Since, the 112, issues have not been resolve with respect to this claim the art cannot be meaningfully compared. See In re Steele, 305 F.2d 859, 862-63 (CCPA 1962) (holding that the Board erred in affirming a rejection of indefinite claims because the rejection was based on speculative assumptions as to the meaning of the claims); In re Aoyama, 656 F.3d 1293, 1298 (Fed. Cir. 2012) (“Moreover, because ‘a claim cannot be both indefinite and anticipated,’ . . . this court does not reach the ground relied on by the Board—that claims 11 and 21 are anticipated in view of Yang.”) 
	Hence the claims as recited fail to distinguish over the applied art and the grounds for rejection remains. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711